Citation Nr: 0835762	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  08-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified at a hearing at the RO in June 1968 
before the undersigned.  A transcript of the proceeding is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease is aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

On preinduction examination in June 1968 and March 1969, the 
audiological examination results for the right ear 
constituted hearing loss for VA purposes under 38 C.F.R. § 
3.385.  The veteran was given a physical profile for hearing 
of 2.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  Audiological 
testing during service noted that the veteran had bilateral 
hearing loss for VA purposes.  A Medical Board dated in June 
1969 found moderately severe bilateral hearing loss which 
existed prior to service, he was given a physical profile for 
hearing of 4, and he was discharged the next month.  

A medical opinion regarding whether the veteran's preexisting 
hearing loss of the right ear was aggravated by service; and 
whether hearing loss of the left ear preexisted service, and 
if so, was aggravated by service, is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination by an appropriate 
specialist to assess the current nature of 
bilateral hearing loss.  The claims 
folder, and a copy of this remand, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.  The examiner should 
provide opinion on the following:

(1) Regarding the veteran's hearing loss 
of the right ear:

(a)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that the hearing loss of the right ear 
shown prior to service underwent a 
permanent increase in underlying 
pathology, as opposed to a mere temporary 
increase in symptomatology, during or as a 
result of the veteran's service.

(b)  If so, whether the permanent increase 
in the underlying pathology was due to 
normal progression of the disorder.  
(Note: aggravation connotes a permanent 
worsening above the base level of 
disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

(c)  Address and discuss the significance 
of the veteran being assigned a physical 
profile for hearing of 2 on entrance into 
service, and a physical profile of 4 on 
separation from service.

(2)  Regarding the veteran's hearing loss 
of the left ear: 

(a)  Whether the veteran clearly and 
unmistakably had a hearing loss of the 
left ear prior to beginning his service in 
March 1969.

(b)  If the veteran's hearing loss of the 
left ear is determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it is at least as likely 
as not (50 percent or greater probability) 
that the hearing loss of the left ear 
shown prior to service underwent a 
permanent increase in underlying 
pathology, as opposed to a mere temporary 
increase in symptomatology, during or as a 
result of the veteran's service.

(c)  If so, was the permanent increase in 
the underlying pathology due to normal 
progression of the disorder?  (Note: 
aggravation connotes a permanent worsening 
above the base level of disability, not 
merely acute and transitory increases in 
symptoms or complaints.)

(d)  Address and discuss the significance 
of the veteran: (i) not having hearing 
loss of the left ear on entrance 
examination as defined by 38 C.F.R. § 
3.385, and demonstrating hearing loss as 
defined by 38 C.F.R. § 3.385 in service; 
and (ii) being assigned a physical profile 
for hearing of 2 on entrance into service, 
and a physical profile of 4 on separation 
from service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
provide an appropriate time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

